Exhibit 10.2

 

GUARANTEE AND SECURITY AGREEMENT

 


dated as of

 

November 25, 2009

 


among

 


CLOUD PEAK ENERGY RESOURCES LLC

 


the GUARANTORS party hereto

 


and

 


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

SECTION 1.

Definitions

3

SECTION 2.

Guarantees by Guarantors

12

SECTION 3.

Grant of Transaction Liens

14

SECTION 4.

General Representations and Warranties

17

SECTION 5.

Further Assurances; General Covenants

20

SECTION 6.

As-Extracted Collateral

21

SECTION 7.

Recordable Intellectual Property

21

SECTION 8.

Investment Property

22

SECTION 9.

Deposit Accounts

25

SECTION 10.

Cash Collateral Accounts

25

SECTION 11.

Commercial Tort Claims

26

SECTION 12.

Transfer Of Record Ownership

26

SECTION 13.

Right to Vote Securities

26

SECTION 14.

Certain Cash Distributions

27

SECTION 15.

Remedies upon Event of Default

27

SECTION 16.

Application of Proceeds

29

SECTION 17.

Fees and Expenses; Indemnification

30

SECTION 18.

Authority to Administer Collateral

31

SECTION 19.

Limitation on Duty in Respect of Collateral

32

SECTION 20.

General Provisions Concerning the Administrative Agent

32

SECTION 21.

Termination of Transaction Liens; Release of Collateral

33

SECTION 22.

Additional Guarantors and Grantors

33

SECTION 23.

Additional Secured Obligations

34

SECTION 24.

Notices

34

SECTION 25.

No Implied Waivers; Remedies Not Exclusive

34

SECTION 26.

Successors and Assigns

34

SECTION 27.

Amendments and Waivers

34

SECTION 28.

Choice of Law

34

SECTION 29.

Waiver of Jury Trial

34

SECTION 30.

Severability

35

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1

Equity Interests in Subsidiaries and Affiliates Owned by Original Grantors

Schedule 2

Other Investment Property Owned by Original Grantors

Schedule 3

Material Commercial Tort Claims

Schedule 4

Material Contracts with Governmental Authorities

Schedule 5

Locations of Equipment and Inventory

Schedule 6

Locations of active mine sites or preparation plants and As-Extracted Collateral

Schedule 7

Material Licenses

Schedule 8

Material Coal Supply Agreements

 

 

EXHIBITS:

 

 

 

Exhibit A

Security Agreement Supplement

Exhibit B

Copyright Security Agreement

Exhibit C

Patent Security Agreement

Exhibit D

Trademark Security Agreement

Exhibit E

Perfection Certificate

Exhibit F

Issuer Control Agreement

Exhibit G

Securities Account Control Agreement

Exhibit H

Deposit Account Control Agreement

Exhibit I

Commodity Account Control Agreement

 

2

--------------------------------------------------------------------------------


 

GUARANTEE AND SECURITY AGREEMENT

 

AGREEMENT dated as of November 25, 2009 among CLOUD PEAK ENERGY RESOURCES LLC, a
Delaware limited liability company, as Borrower, the GUARANTORS party hereto and
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as Administrative Agent.

 

RECITALS:

 

The Borrower is entering into the Credit Agreement described in Section 1
hereof, pursuant to which the Borrower intends to borrow funds and obtain
letters of credit for the purposes set forth therein, and is willing to secure
its obligations under the Loan Documents and under certain Permitted Hedging
Agreements through security interests on its assets, all in the manner and to
the extent under this Agreement and the other Security Documents.

 

Certain Subsidiaries of the Borrower will guarantee the obligations of the
Borrower under the Credit Agreement and such Permitted Hedging Agreements, and
are further willing to secure such obligations through Liens on their respective
assets, in each case through pledges and other security interests on their
assets, all in the manner and to the extent provided under this Agreement and
the other Security Documents.

 

The Lenders and the Issuing Bank are not willing to make loans or issue or
participate in letters of credit under the Credit Agreement, and the
counterparties to such Permitted Hedging Agreements are not willing to enter
into or maintain them, unless the foregoing obligations of the Borrower are
secured and guaranteed as described above and each guarantee thereof is secured
by Liens on assets of the relevant Guarantor as provided in the Security
Documents.

 

Therefore, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.

 

(a)                                  Terms Defined in Credit Agreement.  Terms
defined in the Credit Agreement and not otherwise defined in subsection (b) or
(c) of this Section have, as used herein, the respective meanings provided for
therein.  The rules of construction specified in Sections 1.03 and 1.04 of the
Credit Agreement also apply to this Agreement.

 

(b)                                 Terms Defined in UCC.  As used herein, each
of the following terms has the meaning specified in the UCC:

 

Term

 

UCC

 

 

 

Account

 

9-102

As-Extracted Collateral

 

9-102

Authenticate

 

9-102

Certificated Security

 

8-102

Chattel Paper

 

9-102

 

3

--------------------------------------------------------------------------------


 

Term

 

UCC

 

 

 

Commercial Tort Claim

 

9-102

Commodity Account

 

9-102

Commodity Contract

 

9-102

Commodity Customer

 

9-102

Commodity Intermediary

 

9-102

Deposit Account

 

9-102

Document

 

9-102

Entitlement Holder

 

8-102

Entitlement Order

 

8-102

Equipment

 

9-102

Financial Asset

 

8-102 & 103

Fixtures

 

9-102

General Intangibles

 

9-102

Instrument

 

9-102

Inventory

 

9-102

Investment Property

 

9-102

Letter-of-Credit Right

 

9-102

Record

 

9-102

Securities Account

 

8-501

Securities Intermediary

 

8-102

Security

 

8-102 & 103

Security Entitlement

 

8-102

Supporting Obligations

 

9-102

Uncertificated Security

 

8-102

 

(c)                                  Additional Definitions.  The following
additional terms, as used herein, have the following meanings:

 

“Bankruptcy Code” means the United States Bankruptcy Code, as amended, Title 11,
U.S. Code.

 

“Borrower Secured Obligations” means (i) all principal of all Loans and LC
Disbursement reimbursement obligations outstanding from time to time under the
Credit Agreement, all interest (including Post-Petition Interest) on such Loans
and LC Reimbursement Obligations and all other amounts now or hereafter payable
by the Borrower pursuant to the Loan Documents and (ii) all obligations (if any)
under Secured Hedging Agreements.

 

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security Documents.  When used with respect to a specific
Grantor, the term

 

4

--------------------------------------------------------------------------------


 

“Collateral” means all its property on which such a Lien is granted or purports
to be granted.

 

“Collateral Accounts” means the Cash Collateral Accounts, the Controlled
Commodity Accounts, the Controlled Deposit Accounts and the Controlled
Securities Accounts.

 

“Commodity Account Control Agreement” means, with respect to any Commodity
Account as to which a Grantor is the Commodity Customer, an agreement in
substantially the form of Exhibit I hereto (with any changes that the
Administrative Agent shall approve in its reasonable discretion) by such
Grantor, the Administrative Agent and the relevant Commodity Intermediary that
the Commodity Intermediary will apply any value distributed on account of the
Commodity Contracts carried in such Commodity Account as directed by the
Administrative Agent without further consent by such Grantor.  Each such
agreement must be satisfactory in form and substance to the Administrative
Agent.

 

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

 

(i)                                     an obligation to reimburse a bank for
drawings not yet made under a letter of credit issued by it;

 

(ii)                                  an obligation under a Hedging Agreement to
make payments that cannot be quantified at such time;

 

(iii)                               any other obligation (including any
guarantee) that is contingent in nature at such time; or

 

(iv)                              an obligation to provide collateral to secure
any of the foregoing types of obligations.

 

“Contracts” means all written contracts and agreements, including, but not
limited to, any coal supply agreements (including the coal supply agreements
listed on Schedule 8), equipment leases and transportation contracts, between
any Grantor and any other Person as the same may be amended, assigned, extended,
restated, supplemented, replaced or otherwise modified from time to time,
including (i) all rights of any Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of any Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto and (iii) all rights of any Grantor to damages arising thereunder.

 

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

 

5

--------------------------------------------------------------------------------


 

“Controlled Commodity Account” means a Commodity Account as to which (i) a
Grantor is the Commodity Customer and (ii) a Commodity Account Control Agreement
is in effect.

 

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

 

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Administrative
Agent and such Securities Intermediary.

 

“Copyright License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any records or other
materials on which a Copyright is in existence or may come into existence.

 

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), and all registrations and applications for the
foregoing including those set forth in Schedule 1 to any Copyright Security
Agreement, (ii) all renewals of any of the foregoing, (iii) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

 

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Credit Agreement” means the Credit Agreement dated as of November 25, 2009
among Cloud Peak Energy Resources LLC, the Lenders party thereto, the Issuing
Banks party thereto, MSSF, as Administrative Agent and Swingline Lender, and
MSSF, Credit Suisse Securities (USA) LLC, and RBC Capital Markets, as Joint Lead
Arrangers and Joint Bookrunners.

 

“Decker Joint Venture” means Decker Coal Company, an unincorporated joint
venture formed under the laws of Montana pursuant to the agreement titled Decker
Coal Company and dated as of September 1, 1970 by and among Western
Mineral, Inc., Wytana, Inc., Montana Royalty Company, Ltd. and Peter Kiewit
Sons’, Inc., as such agreement is in effect on the date hereof and shall
hereafter be amended from time to time.

 

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement substantially in the form

 

6

--------------------------------------------------------------------------------


 

of Exhibit H (with any changes that the Administrative Agent shall have approved
in its reasonable discretion) among such Grantor, the Administrative Agent and
the relevant Depositary Bank.

 

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

 

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.

 

“Escrow Account” means the escrow account created pursuant to the Escrow
Agreement.

 

“Escrow Account Property” means all cash, securities, investments, financial
assets and other property from time to time credited to, or deposited in, the
Escrow Account, and any and all proceeds of the foregoing.

 

“Escrow Agreement” means that certain Escrow Agreement, dated on or about the
date hereof, by and among SunTrust Bank, the Borrower and the Parent.

 

“Foreign Subsidiary” means any Subsidiary which is a “controlled foreign
corporation” within the meaning of the Internal Revenue Code of 1986, as amended
from time to time.

 

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102 of the UCC and, in any event, including with respect to any
Grantor, all leases, licenses, permits, concessions, franchises and
authorizations issued or granted by Governmental Authorities in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, and all pending applications therefor filed by such
Grantor, as the same may from time to time be amended, supplemented, replaced or
otherwise modified, including (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect thereto, and (iii) all rights of such Grantor to
damages arising thereunder.

 

“Grantors” means the Borrower and the Guarantors.

 

“Guarantors” means each Subsidiary listed on the signature pages hereof under
the caption “Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a “Guarantor” pursuant to Section 22.

 

7

--------------------------------------------------------------------------------


 

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Grantor, including Patents, Copyrights, Licenses, Trademarks,
trade secrets and confidential or proprietary technical and business information
(including know-how).

 

“Intellectual Property Filing” means (i) with respect to any Patent, exclusive
Patent License, Trademark or exclusive Trademark License, the filing of the
applicable Patent Security Agreement or Trademark Security Agreement with the
United States Patent and Trademark Office, and (ii) with respect to any
Copyright or exclusive Copyright License, the filing of the applicable Copyright
Security Agreement with the United States Copyright Office, in each case
sufficient to record the Transaction Lien granted to the Administrative Agent in
such Recordable Intellectual Property.

 

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.

 

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Administrative Agent shall have
approved).

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

 

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $1,000,000.

 

“Material Contract” means any Contract to which any Grantor is a party that is
material to Cloud Peak Energy Resources LLC and its subsidiaries, taken as a
whole, and in respect of which breach or non-performance, would reasonably be
expected to have a Material Adverse Effect.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document in form reasonably satisfactory to
the Administrative Agent (taking into account all relevant circumstances,
including customary industry practice for coal financings) in each case creating
a Lien (to the extent feasible) on real property (including any leasehold
interests in real property) and improvements thereto in favor of the
Administrative Agent (or a sub-agent appointed pursuant to Section 20(b)) for
the benefit of the Secured Parties and with such changes in the form thereof as
the Administrative Agent shall reasonably request for the purpose of conforming
to local practice for similar instruments in the jurisdiction where such real
property is located.

 

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

 

“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Effective Date.

 

8

--------------------------------------------------------------------------------


 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Patent License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right with respect to any
Patent.

 

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications therefor, including those set
forth in Schedule 1 to any Patent Security Agreement, (ii) all reissues,
divisions, continuations, continuations in part and extensions of any of the
foregoing, (iii) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C (with any changes that the Administrative Agent shall have
approved), executed and delivered by a Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Perfection Certificate” means, with respect to any Grantor, a certificate
substantially in the form of Exhibit E (with any changes that the Administrative
Agent shall have approved), completed and supplemented with the schedules
contemplated thereby to the reasonable satisfaction of the Administrative Agent,
and signed by an officer of such Grantor.

 

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.02 of the Credit Agreement.

 

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

 

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

 

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

 

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction

 

9

--------------------------------------------------------------------------------


 

of, or for proceeds payable under, or unearned premiums with respect to,
policies of insurance in respect of, any Collateral, and any condemnation or
requisition payments with respect to any Collateral.

 

“Real Property Collateral” means all real property (including any leasehold
interests in real property) and fixed improvements thereto included in the
Collateral.

 

“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office and any exclusive Patent License with
respect to a Patent so registered (excluding (x) licenses for commercial off the
shelf computer software that are generally available on nondiscriminatory
pricing terms and (y) non-exclusive licenses incidental to the purchase of
equipment that are generally available to others who purchase the same
equipment), (ii) any Trademark registered with the United States Patent and
Trademark Office, and any exclusive Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any exclusive Copyright License with respect to a Copyright
so registered (excluding (x) licenses for commercial off the shelf computer
software that are generally available on nondiscriminatory pricing terms and
(y) non-exclusive licenses incidental to the purchase of equipment that are
generally available to others who purchase the same equipment), and all rights
in or under any of the foregoing.

 

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:

 

(i)                                     all Commitments under the Credit
Agreement shall have expired or been terminated;

 

(ii)                                  all Non-Contingent Secured Obligations
shall have been paid in full;

 

(iii)                               no Contingent Secured Obligation with
respect to any Letter of Credit shall remain outstanding; provided that the
condition in this clause (iii) shall not apply to outstanding Letters of Credit
if the Borrower has granted to the Administrative Agent, for the benefit of the
Lenders, a security interest in Cash Equivalents acceptable to the Issuing Bank
and the Required Lenders (or causes a bank acceptable to the Issuing Bank and
the Required Lenders to issue a letter of credit naming the Administrative Agent
as beneficiary or deposits cash collateral pursuant to terms and conditions in
the Credit Agreement) in an amount equal to 100% of the LC Exposure (plus any
accrued and unpaid interest thereon) as of the date of such termination, on
terms and conditions and pursuant to documentation reasonably satisfactory to
the Issuing Bank and the Required Lenders; and

 

(iv)                              no Contingent Secured Obligation (other than
Contingent Secured Obligation with respect to any Letter of Credit) as to which
a written claim has been asserted on or prior to the date of such release shall
remain outstanding.

 

10

--------------------------------------------------------------------------------


 

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

 

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Borrower Secured Obligations under Section 2 hereof or Section 1 of a Security
Agreement Supplement.

 

“Secured Hedging Agreements” means a Permitted Hedging Agreement that is
(i) between a Credit Party and a Person who was a Lender Party or an Affiliate
of a Lender Party at the time such Permitted Hedging Agreement was entered into
and (ii) designated by the Borrower as an “Additional Secured Obligation”
pursuant to Section 23.

 

“Secured Obligations” means (i) in the case of the Borrower, the Borrower
Secured Obligations and (ii) in the case of each Guarantor, all of its
obligations under its Secured Guarantee.

 

“Secured Parties” means the holders from time to time of the Secured
Obligations.

 

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement substantially in the
form of Exhibit G hereto (with any changes that the Administrative Agent shall
have approved in its reasonable discretion) among the relevant Securities
Intermediary, the relevant Grantor and the Administrative Agent.

 

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 22 and/or adding additional property to the Collateral.

 

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Commodity Account Control Agreements, the Deposit Account Control
Agreements, the Issuer Control Agreements, the Securities Account Control
Agreements, the Mortgages, the Intellectual Property Security Agreements and all
other supplemental or additional security agreements, control agreements,
mortgages or similar instruments delivered pursuant to the Loan Documents.

 

“Subsidiary Guarantor” means each Subsidiary listed on the signature pages of
this Agreement under the caption “Guarantors” and each Subsidiary that shall, at
any time after the date hereof, become a Guarantor pursuant to Section 22 of
this Agreement.

 

“Trademark License” means any agreement granting to any Grantor, or pursuant to
which any Grantor grants to any other Person, any right to use any Trademark.

 

11

--------------------------------------------------------------------------------


 

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, and trade dress, (ii) the goodwill of the business
symbolized by or associated with each of the foregoing, (iii) all registrations
and applications to register any of the foregoing, including those set forth in
Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Grantor in
favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

SECTION 2.                            Guarantees by Guarantors.

 

(a)                                  Secured Guarantees.  Each Guarantor
unconditionally and irrevocably guarantees the full and punctual payment of each
Borrower Secured Obligation when due (whether at stated maturity, upon
acceleration or otherwise).  If the Borrower fails to pay any Borrower Secured
Obligation punctually when due, each Guarantor agrees that it will forthwith on
demand pay the amount not so paid at the place and in the manner specified in
the relevant Secured Agreement.

 

(b)                                 Secured Guarantees Unconditional.  The
obligations of each Guarantor under its Secured Guarantee shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i)                       any extension, renewal, settlement, compromise, waiver
or release in respect of any obligation of the Borrower, any other Guarantor or
any other Person under any Secured Agreement, by operation of law or otherwise;

 

(ii)                    any modification or amendment of or supplement to any
Secured Agreement;

 

(iii)                 any release, impairment, non-perfection or invalidity of
any direct or indirect security for any obligation of the Borrower, any other
Guarantor or any other Person under any Secured Agreement;

 

12

--------------------------------------------------------------------------------


 

(iv)                any change in the corporate existence, structure or
ownership of the Borrower, any other Guarantor or any other Person or any of
their respective subsidiaries, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower, any other Guarantor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of the Borrower, any other Guarantor or any other Person under any
Secured Agreement;

 

(v)                   the existence of any claim, set-off or other right that
such Guarantor may have at any time against the Borrower, any other Guarantor,
any Secured Party or any other Person, whether in connection with the Loan
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)                any invalidity or unenforceability relating to or against
the Borrower, any other Guarantor or any other Person for any reason of any
Secured Agreement, or any provision of applicable law or regulation purporting
to prohibit the payment of any Secured Obligation by the Borrower, any other
Guarantor or any other Person; or

 

(vii)             any other act or omission to act or delay of any kind by the
Borrower, any other Guarantor, any other party to any Secured Agreement, any
Secured Party or any other Person, or any other circumstance whatsoever that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of or defense to any obligation of any Guarantor hereunder.

 

(c)                                  Release of Secured Guarantees.  (i) All the
Secured Guarantees will be released when all the Release Conditions are
satisfied.  If at any time any payment of a Borrower Secured Obligation is
rescinded or must be otherwise restored or returned upon the insolvency or
receivership of the Borrower or otherwise, the Secured Guarantees shall be
reinstated with respect thereto as though such payment had been due but not made
at such time.

 

(ii)                    If all the capital stock of a Guarantor or all the
assets of a Guarantor are sold to a Person other than Holdings, the Borrower or
one of its Subsidiaries in a transaction permitted by the Credit Agreement (any
such sale, a “Sale of Guarantor”), such Guarantor shall be automatically
released from its Secured Guarantee and any and all obligations thereunder. 
Such release shall not require the consent of any Secured Party (including the
Administrative Agent), and the Administrative Agent shall be fully protected in
relying on a certificate of the Borrower as to whether any particular sale
constitutes a Sale of Guarantor.

 

(iii)                 In addition to any release permitted by subsection (ii),
the Administrative Agent may release any Secured Guarantee with the prior
written consent of the Required Lenders; provided that any release of all or
substantially all the Secured Guarantees shall require the consent of all the
Lenders.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Waiver by Guarantors.  Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other Guarantor or any
other Person.

 

(e)                                  Subrogation.  A Guarantor that makes a
payment with respect to a Borrower Secured Obligation hereunder shall be
subrogated to the rights of the payee against the Borrower with respect to such
payment; provided that no Guarantor shall enforce any payment by way of
subrogation against the Borrower, or by reason of contribution against any other
guarantor of such Borrower Secured Obligation, until all the Release Conditions
have been satisfied.

 

(f)                                    Stay of Acceleration.  If acceleration of
the time for payment of any Secured Obligation by the Borrower is stayed by
reason of the insolvency or receivership of the Borrower or otherwise, all
Secured Obligations otherwise subject to acceleration under the terms of any
Secured Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

(g)                                 Right of Set-Off.  If any Secured Obligation
is not paid promptly when due, each of the Secured Parties and their respective
Affiliates is authorized, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final but in no event any escrow accounts) at any time held and other
obligations at any time owing by such Secured Party or Affiliate to or for the
credit or the account of any Guarantor against the obligations of such Guarantor
under its Secured Guarantee, irrespective of whether or not such Secured Party
shall have made any demand thereunder and although such obligations may be
unmatured.  The rights of each Secured Party under this subsection are in
addition to all other rights and remedies (including other rights of set-off)
that such Secured Party may have.

 

(h)                                 Continuing Guarantee.  Each Secured
Guarantee is a continuing guarantee, shall be binding on the relevant Guarantor
and its successors and assigns, and shall be enforceable by the Administrative
Agent or the Secured Parties.  If all or part of any Secured Party’s interest in
any Secured Obligation is assigned or otherwise transferred, the transferor’s
rights under each Secured Guarantee, to the extent applicable to the obligation
so transferred, shall automatically be transferred with such obligation.

 

(i)                                     Limitation on Obligations of Subsidiary
Guarantor.  Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Subsidiary Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the greatest amount that would
not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable provisions of applicable state law.

 

SECTION 3.                            Grant of Transaction Liens.

 

(a)                                  The Borrower and each Guarantor, in each
case in order to secure its Secured Obligations, grants to the Administrative
Agent for the benefit of the Secured Parties a continuing security interest in
all the following property of the Borrower or such

 

14

--------------------------------------------------------------------------------


 

Guarantor, as the case may be, whether now owned or existing or hereafter
acquired or arising and regardless of where located:

 

(i)                       all Accounts;

 

(ii)                    all As-Extracted Collateral;

 

(iii)                 all Chattel Paper;

 

(iv)                all cash and Deposit Accounts;

 

(v)                   the Commercial Tort Claims described in Schedule 3;

 

(vi)                all Contracts;

 

(vii)             all Documents;

 

(viii)          all Equipment;

 

(ix)                  all Fixtures;

 

(x)                     all General Intangibles;

 

(xi)                  all Instruments;

 

(xii)               all Intellectual Property;

 

(xiii)            all Inventory;

 

(xiv)           all Investment Property;

 

(xv)              all Letter-of-Credit Rights;

 

(xvi)           all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Grantor pertaining to any of its Collateral;

 

(xvii)        such Grantor’s ownership interest in (1) its Collateral Accounts,
(2) all Financial Assets credited to its Collateral Accounts from time to time
and all Security Entitlements in respect thereof, (3) all cash held in its
Collateral Accounts from time to time and (4) all other money in the possession
of the Administrative Agent; and

 

(xviii)     all Proceeds of the Collateral described in the foregoing clauses
(i) through (xvii);

 

provided that the following property is excluded from the foregoing security
interests: (A) motor vehicles or any other asset that is covered by a
certificate of title, the perfection of a security interest in which is excluded
from the Uniform Commercial Code

 

15

--------------------------------------------------------------------------------


 

in the relevant jurisdiction, (B) voting Equity Interests in any Foreign
Subsidiary, to the extent (but only to the extent) required to prevent the
Collateral from including more than 66% of all voting Equity Interests in such
Foreign Subsidiary, (C) Equity Interests in the Excluded Subsidiaries and
Wyoming Quality Healthcare Coalition, (D) the Escrow Account and the Escrow
Account Property, (E) shares of capital stock of Stancorp Financial Group, Inc.
held on the Effective Date, (F) capital credits relating to the membership
interests of Cordero Mining LLC in the Tri-County Electric Association, Inc, a
Wyoming power cooperative, and Powder River Energy Corporation, a Wyoming power
cooperative, and (G) any property to the extent that (but only to the extent
that, and only for so long as) the grant of a security interest therein is
prohibited by any applicable law or regulation, requires a consent not obtained
of any Governmental Authority pursuant to any applicable law or regulation, or
is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, permit, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, any applicable
shareholder or similar agreement, except to the extent that such law or
regulation or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law (including without limitation Sections 9-406, 9-407, 9-408 and
9-409 of the UCC in any applicable jurisdiction, the Bankruptcy Code and any
similar state insolvency laws, or general principles of equity) to prevent the
creation or attachment of the security interests granted hereunder; and provided
further that the security interests granted hereunder shall include the right of
the applicable Grantor to receive all proceeds derived from or in connection
with the sale, assignment or transfer of the foregoing in items (A) through
(G) (other than the Escrow Account and the Escrow Account Property) of the
immediately preceding proviso.  Each Grantor shall upon request of the
Administrative Agent use all commercially reasonable efforts to obtain any such
required consent that is reasonably obtainable, provided that it is understood
that (I) no such efforts shall be required with respect to (x) any joint venture
agreement with respect to a Person that is not a Restricted Subsidiary, (y) any
permit issued by, and any LBM, LBA or other coal lease entered into or granted
by, a Governmental Authority or (z) as in effect on the Effective Date, any
private coal lease or any coal purchase or coal supply contract and that
(II) use of “commercially reasonable efforts” to permit or obtain consent to any
such assignment with respect to any private coal lease or any coal purchase or
coal supply contract entered into after the Effective Date shall not be deemed
to require any Grantor to agree to commercial terms that, in the aggregate, such
Grantor determines in good faith are materially less advantageous to such
Grantor in relation to the overall terms of such agreement.  Notwithstanding
anything in this Agreement or any other Security Document to the contrary,
(i) this Agreement shall not, at any time, constitute a grant of a security
interest in, or an assignment of, and “Collateral” shall not include any Letter
of Credit Rights to the extent a Grantor is required by applicable law to apply
the proceeds of a drawing of such Letter of Credit for a specified purpose and
(ii) remedies with respect to Collateral as to which creation and perfection is
governed by a Mortgage but also included in the definition of Collateral under
this Agreement shall be governed by the provisions of the applicable Mortgage.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, the creation
(other than by this Agreement) or perfection of pledges of or security interests
in particular material assets will not be required if, and for so long as, in
the sole good faith judgment of the Administrative Agent, the cost and burden to
such Grantor of creating or perfecting such pledges or security interests in
such assets is excessive in view of the benefits to be obtained by the Secured
Parties therefrom; provided that it is hereby acknowledged and agreed that no
Grantor shall be required (i) to take steps to perfect the security interests
granted hereunder by indicating such security interest on the certificate of
title for any motor vehicle asset or other asset that is covered by a
certificate of title, (ii) to take steps to perfect the security interest in
Pledged Letter-of-Credit Rights by causing the Administrative Agent to have
control (within the meaning specified in UCC Section 9-107) thereof, or (iii) to
seek any consent with respect to the matters referred to in the penultimate
sentence of clause (a) above except on the conditions and subject to the terms
set forth in such sentence.

 

(c)                                  With respect to each right to payment or
performance included in the Collateral from time to time, the Transaction Lien
granted therein includes a continuing security interest in (i) any Supporting
Obligation that supports such payment or performance and (ii) any Lien that
(x) secures such right to payment or performance or (y) secures any such
Supporting Obligation.

 

(d)                                 The Transaction Liens are granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of any Grantor with respect to any of the Collateral or any
transaction in connection therewith.

 

SECTION 4.                            General Representations and Warranties. 
Each Grantor represents and warrants that:

 

(a)                                  Such Grantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction identified as
its jurisdiction of organization in its Perfection Certificate.

 

(b)                                 With respect to each Original Grantor,
Schedule 1 lists all Equity Interests in Subsidiaries and Affiliates owned by
such Grantor as of the Effective Date.

 

(c)                                  With respect to each Original Grantor,
Schedule 2 lists, as of the Effective Date, (i) all Securities owned by such
Grantor (except Securities evidencing Equity Interests in Subsidiaries and
Affiliates), (ii) all Securities Accounts to which Financial Assets are credited
in respect of which such Grantor owns Security Entitlements, and (iii) all
Commodity Accounts in respect of which such Grantor is the Commodity Customer.

 

(d)                                 With respect to each Original Grantor,
Schedule 4 lists, as of the Effective Date, all Material Contracts with
Governmental Authorities to which such Original Grantor is a party.

 

(e)                                  With respect to each Original Grantor,
Schedule 5 lists, as of the Effective Date, the locations of the Equipment and
Inventory (other than any Equipment or

 

17

--------------------------------------------------------------------------------


 

Inventory in transit) constituting each item of heavy mobile equipment with a
current book value exceeding $1,000,000 included in the Collateral.  As of the
Effective Date, except for those locations listed on Schedule 5 where (i) mining
equipment may be, from time to time, in the possession of a third party in order
to be repaired or rebuilt or (ii) coal inventory may be, from time to time,
stored on a temporary basis prior to being transported to customers, none of the
Equipment or Inventory that is included in the Collateral is in the possession
of an issuer of a negotiable document (as defined in Section 7-104 of the New
York UCC) therefor or is otherwise in the possession of any bailee or
warehouseman.

 

(f)                                    With respect to each original Grantor,
Schedule 7 lists, as of the Effective Date, each Material Contract to which such
Original Grantor is party that is a License.

 

(g)                                 All Pledged Equity Interests owned by such
Grantor in its Subsidiaries are owned by it free and clear of any Lien other
than (i) the Transaction Liens, (ii) any inchoate tax liens and (iii) Liens
permitted under Section 6.02 of the Credit Agreement.  All shares of capital
stock included in such Pledged Equity Interests (including shares of capital
stock in respect of which such Grantor owns a Security Entitlement) have been
duly authorized and validly issued and are fully paid and non-assessable.  None
of such Pledged Equity Interests is subject to any option to purchase or similar
right of any Person.  Such Grantor is not and will not become a party to or
otherwise bound by any agreement (except the Loan Documents and the Transaction
Documents and except as otherwise permitted under the Credit Agreement) which
restricts in any manner the rights of any present or future holder of any
Pledged Equity Interest with respect thereto.

 

(h)                                 Such Grantor has good and valid title to all
its Collateral that is material to its business, except where the failure to
have such title or interest does not or would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  All the
Collateral is free and clear of any Lien other than Liens permitted under
Section 6.02 of the Credit Agreement.

 

(i)                                     Such Grantor has not performed any acts
that might prevent the Administrative Agent from enforcing any of the provisions
of the Security Documents or that would limit the Administrative Agent in any
such enforcement.  No financing statement, security agreement, mortgage or
similar or equivalent document or instrument covering all or part of the
Collateral owned by such Grantor is on file or of record in any jurisdiction in
which such filing or recording would be effective to perfect or record a Lien on
such Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Liens permitted under Section 6.02 of the
Credit Agreement.  After the Effective Date, no Collateral owned by such Grantor
will be in the possession or under the Control of any other Person having a
claim thereto or security interest therein, other than in connection with a Lien
permitted under Section 6.02 of the Credit Agreement.

 

(j)                                     The Transaction Liens on all Personal
Property Collateral owned by such Grantor (i) have been validly created,
(ii) will attach to each item of such Collateral on the Effective Date (or, if
such Grantor on a later date first obtains rights thereto or obtains a consent
or removes another applicable restriction on granting a security interest

 

18

--------------------------------------------------------------------------------


 

thereon, then on such later date) and (iii) when so attached, will secure all of
such Grantor’s Secured Obligations.

 

(k)                                  Subject to the limitations set forth
therein, when the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Grantor as of
the Effective Date will have been validly created and will secure all such
Grantor’s Secured Obligations.  When such Mortgages have been duly recorded,
such Transaction Liens will rank prior to all other Liens (except Liens
permitted under Section 6.02 of the Credit Agreement) on such Real Property
Collateral.

 

(l)                                     Such Grantor has delivered a Perfection
Certificate to the Administrative Agent.  With respect to each Original Grantor,
information set forth therein is correct and complete in all material respects
as of the Effective Date.

 

(m)                               When UCC financing statements describing the
Collateral as “all personal property” have been filed in the offices specified
in such Perfection Certificate, the Transaction Liens will constitute perfected
security interests in the Personal Property Collateral owned by such Grantor to
the extent that a security interest therein may be perfected by filing pursuant
to the UCC, prior to all Liens and rights of others therein except Liens
permitted under Section 6.02 of the Credit Agreement. When, in addition to the
filing of such UCC financing statements, the applicable Intellectual Property
Filings have been made with respect to such Grantor’s Recordable Intellectual
Property (including any future filings required pursuant to Sections 5(a) and
7(a)), the Transaction Liens will constitute perfected security interests in all
right, title and interest of such Grantor in its Recordable Intellectual
Property to the extent that security interests therein may be perfected by such
filings, prior to all Liens and rights of others therein except for Liens
permitted under Section 6.02 of the Credit Agreement.  Except for (i) the filing
of such UCC financing statements, (ii) such Intellectual Property Filings
(iii) the due recordation of the Mortgages and (iv) and notices of the
Transactions required under the Mining Permits (including to the Bureau of
Alcohol, Tobacco and Firearms) and Environmental Permits regarding a change in
control that will be given to the applicable Governmental Authority on or prior
to the date by which such notices are due, no registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Transaction Liens or for the enforcement of the Transaction Liens.

 

(n)                                 Such Grantor has taken, and will continue to
take, all actions necessary under the UCC to perfect its interest in any
Accounts or Chattel Paper purchased or otherwise acquired by it, as against its
assignors and creditors of its assignors to the same extent as required for the
Liens granted on the Closing Date.

 

(o)                                 Such Grantor’s Collateral is insured as
required by the Credit Agreement.

 

(p)                                 All of such Grantor’s Inventory has or will
have been produced in compliance with the applicable material requirements of
the Fair Labor Standards Act, as amended.

 

19

--------------------------------------------------------------------------------


 

SECTION 5.                            Further Assurances; General Covenants. 
Each Grantor covenants as follows:

 

(a)                                  Such Grantor will, from time to time, at
the Borrower’s expense, execute, deliver, file and record any statement,
assignment, instrument, document, agreement or other paper and take any other
action (including any Intellectual Property Filing) that from time to time may
be necessary or desirable, or that the Administrative Agent may request, in
order to:

 

(i)                       create, preserve, perfect, confirm or validate the
Transaction Liens on such Grantor’s Collateral, subject, in each case to the
exceptions and exclusions in the Loan Documents and to the same extent as
required for the Liens granted on the Closing Date;

 

(ii)                    in the case of Pledged Deposit Accounts and Pledged
Investment Property, cause the Administrative Agent to have Control thereof;

 

(iii)                 enable the Administrative Agent and the other Secured
Parties to obtain the full benefits of the Security Documents; or

 

(iv)                enable, to the extent possible, the Administrative Agent to
exercise and enforce any of its rights, powers and remedies with respect to any
of such Grantor’s Collateral, subject, in each case to the exceptions and
exclusions in the Loan Documents.

 

Such Grantor authorizes the Administrative Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property” or
other words to that effect) and other information set forth therein as the
Administrative Agent may deem necessary or desirable for the purposes set forth
in the preceding sentence.  Each Grantor also ratifies its authorization for the
Administrative Agent to file in any such jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.  The
Administrative Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interests granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party. The Borrower will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.

 

(b)                                 Such Grantor will not (i) change its name or
organizational form or structure or (ii) change its location (determined as
provided in UCC Section 9-307), unless at least 30 days before it takes any such
action it informs the Administrative Agent and takes all steps reasonably
requested (at the Borrower’s or such Grantor’s sole cost and expense) to
maintain the perfection and status of the Transaction Liens.

 

20

--------------------------------------------------------------------------------


 

(c)                                  If any of its Collateral is in the
possession or control of a warehouseman, bailee or agent at any time, such
Grantor will (i) notify such warehouseman, bailee or agent of the relevant
Transaction Liens, (ii) instruct such warehouseman, bailee or agent to hold all
such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions (which shall permit such Collateral to be
removed by such Grantor in the ordinary course of business until the
Administrative Agent notifies such warehouseman, bailee or agent that an Event
of Default has occurred and is continuing), (iii) use all commercially
reasonable efforts to cause such warehouseman, bailee or agent to Authenticate a
Record acknowledging that it holds possession of such Collateral for the
Administrative Agent’s benefit and (iv) make such Authenticated Record available
to the Administrative Agent.

 

(d)                                 Such Grantor will not sell, lease, exchange,
assign or otherwise dispose of, or grant any option with respect to, any of its
Collateral; provided that such Grantor may do any of the foregoing unless
(i) doing so would violate a covenant in the Credit Agreement or (ii) an Event
of Default shall have occurred and be continuing and either (A) the
Administrative Agent shall have notified such Grantor that its right to do so is
terminated, suspended or otherwise limited or (B) the maturity of any or all of
the Secured Obligations shall have been accelerated.  Concurrently with any
sale, lease or other disposition (except a sale or disposition to another
Grantor or a lease) permitted by the foregoing proviso, the Transaction Liens on
the assets sold or disposed of (but not in any Proceeds arising from such sale
or disposition) will cease immediately without any action by the Administrative
Agent or any other Secured Party.  The Administrative Agent will promptly, at
the Borrower’s expense, execute and deliver to the relevant Grantor such
documents as such Grantor shall reasonably request to evidence the fact that any
asset so sold or disposed of is no longer subject to a Transaction Lien.

 

(e)                                  Such Grantor will, promptly upon request,
provide to the Administrative Agent all information and evidence concerning such
Grantor’s Collateral that the Administrative Agent may reasonably request from
time to time to enable it to enforce the provisions of the Security Documents.

 

SECTION 6.                            As-Extracted Collateral.  If any Grantor
acquires any interest in any preparation plant or any As-Extracted Collateral,
then, in each case, unless such preparation plant is included on Schedule 6
hereto, such Grantor will (i) provide notice thereof to the Administrative Agent
within 20 days of such acquisition, together with a supplement to Schedule 6
reflecting such acquisition, (ii) deliver to the Administrative Agent a fully
completed financing statement in appropriate form for filing covering such
As-Extracted Collateral (which financing statements shall include the name of
the record owner of the real estate if other than the Grantor and real estate
descriptions sufficient to enable the Administrative Agent to record the
financing statements in the appropriate real property records) and
(iii) reimburse the Administrative Agent for all related filing fees and any
recording or stamp taxes due in connection with such filings.

 

SECTION 7.                            Recordable Intellectual Property.  Each
Grantor covenants as follows:

 

21

--------------------------------------------------------------------------------


 

(a)                                  On the Effective Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will sign
and deliver to the Administrative Agent Intellectual Property Security
Agreements with respect to all Recordable Intellectual Property then owned by
it.  At the request of the Administrative Agent, Grantor will sign and deliver
to the Administrative Agent an appropriate Intellectual Property Security
Agreement covering any acquired material Recordable Intellectual Property for
which notice has been provided to the Administrative Agent in accordance with
Section 7(b)(i) hereof, and the provisions of this Agreement shall automatically
apply thereto.

 

(b)                                 Such Grantor will notify the Administrative
Agent (i) in accordance with Section 5.14(b) of the Credit Agreement if it
acquires any material Recordable Intellectual Property after the Effective Date,
and (ii) as soon as reasonably practicable if any material Recordable
Intellectual Property owned by such Grantor is abandoned or dedicated to the
public, or if there is any proceeding instituted  in the United States Copyright
Office, the United States Patent and Trademark Office or any court, that
challenges such Grantor’s ownership of such material Recordable Intellectual
Property.   If any of such Grantor’s rights to any material Recordable
Intellectual Property are infringed, misappropriated or diluted by a third party
such that there is a Material Adverse Effect, such Grantor will notify the
Administrative Agent thereof as soon as is reasonably practicable.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, each Grantor shall use its best efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License under which such Grantor is a
licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Administrative Agent, for the ratable benefit of the
Secured Parties, or its designee.

 

SECTION 8.                            Investment Property.  Each Grantor
represents, warrants and covenants as follows:

 

(a)                                  Certificated Securities.  On the Effective
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Security Agreement Supplement (in the case of any other
Grantor), such Grantor will deliver to the Administrative Agent as Collateral
hereunder all certificates representing Pledged Certificated Securities then
owned by such Grantor.  Thereafter, whenever such Grantor acquires any other
certificate representing a Pledged Certificated Security, such Grantor will, as
promptly as practicable, deliver such certificate to the Administrative Agent as
Collateral hereunder. The provisions of this subsection shall not apply to
voting Equity Interests in any Foreign Subsidiary, to the extent (but only to
the extent) required to prevent the Collateral from including more than 66% of
all voting Equity Interests in such Foreign Subsidiary.

 

(b)                                 Uncertificated Securities.  On the Effective
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Security Agreement Supplement (in the case of any other
Grantor), such Grantor will enter into (and cause the relevant issuer to enter
into) an Issuer Control Agreement in respect of each Pledged

 

22

--------------------------------------------------------------------------------


 

Uncertificated Security then owned by such Grantor and deliver such Issuer
Control Agreement to the Administrative Agent (which shall enter into the
same).  Thereafter, whenever such Grantor acquires any other Pledged
Uncertificated Security, such Grantor will enter into (and cause the relevant
issuer to enter into) an Issuer Control Agreement in respect of such Pledged
Uncertificated Security and deliver such Issuer Control Agreement to the
Administrative Agent (which shall enter into the same).  The provisions of this
subsection shall not apply to voting Equity Interests in any Foreign Subsidiary,
to the extent (but only to the extent) required to prevent the Collateral from
including more than 66% of all voting Equity Interests in such Foreign
Subsidiary.

 

(c)                                  Security Entitlements.  On the Effective
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Security Agreement Supplement (in the case of any other
Grantor), such Grantor will, with respect to each Security Entitlement (other
than any Security Entitlement credited to (i) the Escrow Account and (ii) the
account in which the shares of capital stock of Stancorp Financial Group, Inc.
are held on the Effective Date) then owned by it, enter into (and cause the
relevant Securities Intermediary to enter into) a Securities Account Control
Agreement in respect of such Security Entitlement and the Securities Account to
which the underlying Financial Asset is credited and will deliver such
Securities Account Control Agreement to the Administrative Agent (which shall
enter into the same).  Thereafter, whenever such Grantor acquires any other
Security Entitlement, such Grantor will, as promptly as practicable, cause the
underlying Financial Asset to be credited to a Controlled Securities Account.

 

(d)                                 Commodity Accounts.  On the Effective Date
(in the case of an Original Grantor) or the date on which it signs and delivers
its first Security Agreement Supplement (in the case of any other Grantor), such
Grantor will enter into (and cause the relevant Commodity Intermediary to enter
into) a Commodity Account Control Agreement in respect of each Commodity Account
owned by it and will deliver such Commodity Account Control Agreement to the
Administrative Agent (which shall enter into the same).  Thereafter, such
Grantor will cause each Commodity Contract owned by it to be carried at all
times in a Controlled Commodity Account.

 

(e)                                  Perfection as to Certificated Securities. 
When such Grantor delivers the certificate representing any Pledged Certificated
Security owned by it to the Administrative Agent and complies with
Section 8(j) in connection with such delivery, (i) the Transaction Lien on such
Pledged Certificated Security will be perfected, subject to no prior Liens or
rights of others (other than inchoate tax liens), (ii) the Administrative Agent
will have Control of such Pledged Certificated Security and (iii) provided that
the Administrative Agent does not have notice of any adverse claim (within the
meaning of UCC Section 8-105) to such Pledged Certificated Security, the
Administrative Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

 

(f)                                    Perfection as to Uncertificated
Securities.  When such Grantor, the Administrative Agent and the issuer of any
Pledged Uncertificated Security owned by such Grantor enter into an Issuer
Control Agreement with respect thereto, (i) the Transaction Lien on such Pledged
Uncertificated Security will be perfected, subject to no prior Liens or rights
of others (subject to Liens permitted under Section 6.02 of the Credit

 

23

--------------------------------------------------------------------------------


 

Agreement), (ii) the Administrative Agent will have Control of such Pledged
Uncertificated Security and (iii) provided that the Administrative Agent does
not have notice of any adverse claim (within the meaning of UCC Section 8-105)
to such Pledged Certificated Security, the Administrative Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.

 

(g)                                 Perfection as to Security Entitlements.  So
long as the Financial Asset underlying any Security Entitlement owned by such
Grantor is credited to a Controlled Securities Account, (i) the Transaction Lien
on such Security Entitlement will be perfected, subject to no prior Liens or
rights of others (except Liens and rights of the relevant Securities
Intermediary that are Liens permitted under Section 6.02 of the Credit
Agreement), (ii) the Administrative Agent will have Control of such Security
Entitlement and (iii) no action based on an adverse claim to such Security
Entitlement or such Financial Asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against the
Administrative Agent or any other Secured Party.

 

(h)                                 Perfection as to Commodity Accounts.  So
long as any Commodity Account is subject to a Commodity Account Control
Agreement, (i) the Transaction Liens on such Commodity Account and all Commodity
Contracts carried therein will be perfected, subject to no prior Liens or rights
of others (except Liens and rights of the relevant Commodity Intermediary
permitted by such Commodity Account Control Agreement) and (ii) the
Administrative Agent will have Control of such Commodity Account and all
Commodity Contracts carried therein from time to time.

 

(i)                                     Agreement as to Applicable
Jurisdiction.  In respect of all Security Entitlements owned by such Grantor,
and all Securities Accounts to which the related Financial Assets are credited,
the Securities Intermediary’s jurisdiction (determined as provided in UCC
Section 8-110(e)) will at all times be located in the United States.  In respect
of all Commodity Contracts owned by such Grantor and all Commodity Accounts in
which such Commodity Contracts are carried, the Commodity Intermediary’s
jurisdiction (determined as provided in UCC Section 9-305(b)) will at all times
be located in the United States.

 

(j)                                     Delivery of Pledged Certificates.  All
Pledged Certificates, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance satisfactory to the Administrative Agent.

 

(k)                                  Compliance with Applicable Foreign Laws. 
If and so long as the Collateral includes (i) any Equity Interest in, or other
Investment Property issued by, a legal entity organized under the laws of a
jurisdiction outside the United States or (ii) any Security Entitlement in
respect of a Financial Asset issued by such a foreign legal entity, the relevant
Grantor will upon request of the Administrative Agent take all such action as
may be required under the laws of such foreign jurisdiction to ensure that the
Transaction Lien on such Collateral ranks prior to all Liens and rights of
others therein (subject to applicable law and to Liens permitted by Section 6.02
of the Credit Agreement).  Such

 

24

--------------------------------------------------------------------------------


 

action will not be required if, and for so long as, in the sole good faith
judgment of the Administrative Agent, the cost and burden to such Grantor of
taking such action is excessive in view of the benefits to be obtained by the
Secured Parties therefrom.

 

(l)                                     Certification of Limited Liability
Company and Partnership Interests.  Any limited liability company and any
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such partnership be a “security” as defined under Article 8
of the Uniform Commercial Code, or (b) certificate any Equity Interests in any
such limited liability company or such partnership.  To the extent an interest
in any limited liability company or partnership controlled by any Grantor and
pledged hereunder is certificated or becomes certificated, each such certificate
shall be delivered to the Administrative Agent pursuant to Section 8(a) and such
Grantor shall fulfill all other requirements under Section 8 applicable in
respect thereof.

 

SECTION 9.                            Deposit Accounts.  Each Grantor
represents, warrants and covenants as follows:

 

(a)                                  All cash owned by such Grantor (other than
any Escrow Account Property) will be deposited, upon or promptly after the
receipt thereof, in one or more Controlled Deposit Accounts.

 

(b)                                 In respect of each Controlled Deposit
Account, the Depositary Bank’s jurisdiction (determined as provided in UCC
Section 9-304) will at all times be a jurisdiction in which Article 9 of the
Uniform Commercial Code is in effect.

 

(c)                                  So long as the Administrative Agent has
Control of a Controlled Deposit Account, the Transaction Lien on such Controlled
Deposit Account will be perfected, subject to no prior Liens or rights of others
(except the Depositary Bank’s right to deduct its normal operating charges and
any uncollected funds previously credited thereto and except for Liens permitted
by Section 6.02 of the Credit Agreement).  Notwithstanding anything in this
Agreement to the contrary, the Escrow Account shall not be a Controlled Deposit
Account subject to a Deposit Account Control Agreement.

 

(d)                                 Materiality Exception.  The Grantors have
the right not to comply with the foregoing provisions of this Section with
respect to Deposit Accounts having total collected balances that do not at any
time exceed $5,000,000 in the aggregate for all Grantors or any payroll or
employee benefit accounts.  However, if an Event of Default occurs and is
continuing, the Administrative Agent may terminate the foregoing right not to
comply, or reduce the amount thereof, by giving at least 10 Business Days’
notice of such termination or reduction to the relevant Grantors.

 

SECTION 10.                     Cash Collateral Accounts.  If and when required
for purposes hereof or of any other Loan Document, the Administrative Agent will
establish with respect to each Grantor an account (its “Cash Collateral
Account”), in the name and under the exclusive control of the Administrative
Agent, into which all amounts owned by such Grantor that are to be deposited
therein pursuant to the Loan Documents shall be deposited from time to time. 
Funds held in any Cash Collateral Account may, until

 

25

--------------------------------------------------------------------------------


 

withdrawn, be invested and reinvested in such Cash Equivalents as the relevant
Grantor shall request from time to time; provided that if an Event of Default
shall have occurred and be continuing, the Administrative Agent may select such
Cash Equivalents.  Subject to Section 16, withdrawal of funds on deposit in any
Cash Collateral Account shall be permitted if, as and when expressly so provided
in or in respect of the applicable provision of the Loan Documents pursuant to
which such Cash Collateral Account was required to be established.

 

SECTION 11.                     Commercial Tort Claims.  Each Grantor
represents, warrants and covenants as follows:

 

(a)                                  In the case of an Original Grantor,
Schedule 3 accurately describes, with the specificity required to satisfy
Official Comment 5 to UCC Section 9-108, each Material Commercial Tort Claim
with respect to which such Original Grantor is the claimant as of the Effective
Date.  In the case of any other Grantor, Schedule 3 to its first Security
Agreement Supplement will accurately describe, with the specificity required to
satisfy said Official Comment 5, each Material Commercial Tort Claim with
respect to which such Grantor is the claimant as of the date on which it signs
and delivers such Security Agreement Supplement.

 

(b)                                 If any Grantor acquires a Material
Commercial Tort Claim after the Effective Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Grantor), such Grantor will promptly sign
and deliver to the Administrative Agent a Security Agreement Supplement granting
a security interest in such Commercial Tort Claim (which shall be described
therein with the specificity required to satisfy said Official Comment 5) to the
Administrative Agent for the benefit of the Secured Parties.

 

SECTION 12.                     Transfer of Record Ownership.  At any time when
an Event of Default under Section 7(a) of the Credit Agreement shall have
occurred and be continuing, the Administrative Agent may (and to the extent that
action by it is required, the relevant Grantor, if directed to do so by the
Administrative Agent, will as promptly as practicable) cause each of the Pledged
Securities (or any portion thereof specified in such direction) to be
transferred of record into the name of the Administrative Agent or its nominee. 
Each Grantor will take any and all actions reasonably requested by the
Administrative Agent to facilitate compliance with this Section.  If the
provisions of this Section are implemented, Section 8(b) shall not thereafter
apply to any Pledged Security that is registered in the name of the
Administrative Agent or its nominee.  The Administrative Agent will promptly
give to the relevant Grantor copies of any notices and other communications
received by the Administrative Agent with respect to Pledged Securities
registered in the name of the Administrative Agent or its nominee.

 

SECTION 13.                     Right to Vote Securities.  (a) Unless an Event
of Default shall have occurred and be continuing, each Grantor will have the
right, from time to time, to vote and to give consents, ratifications and
waivers with respect to any Pledged Security owned by it and the Financial Asset
underlying any Pledged Security Entitlement owned by it, and the Administrative
Agent will, upon receiving a written request from such Grantor, deliver to such
Grantor or as specified in such request such proxies, powers of

 

26

--------------------------------------------------------------------------------


 

attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of the Administrative Agent or its
nominee or any such Pledged Security Entitlement as to which the Administrative
Agent or its nominee is the Entitlement Holder, in each case as shall be
specified in such request and be in form and substance satisfactory to the
Administrative Agent.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, the Administrative Agent will have the exclusive right to the
extent permitted by law (and, in the case of a Pledged partnership interest,
whether general or limited, or Pledged membership interest or similar interest
in a limited liability company, by the relevant partnership agreement, limited
liability company agreement, operating agreement or other governing document) to
vote, to give consents, ratifications and waivers and to take any other action
with respect to the Pledged Investment Property, the other Pledged Equity
Interests and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Administrative Agent were the absolute
and sole owner thereof, and each Grantor will take all such action as the
Administrative Agent may reasonably request from time to time to give effect to
such right.

 

SECTION 14.                     Certain Cash Distributions.  Cash Distributions
with respect to assets held in a Collateral Account shall be deposited and held
therein, or withdrawn therefrom, as provided in Section 10.  Cash Distributions
with respect to any Pledged Equity Interest or Pledged Debt that is not held in
a Collateral Account (whether held in the name of a Grantor or in the name of
the Administrative Agent or its nominee) shall be deposited, promptly upon
receipt thereof, in a Controlled Deposit Account of the relevant Grantor or in a
zero balance account which is swept to a Controlled Deposit Account; provided
that, if an Event of Default shall have occurred and be continuing, the
Administrative Agent may deposit, or direct the recipient thereof to deposit,
each such Cash Distribution in the relevant Grantor’s Cash Collateral Account;
provided, further, the rest of this provision shall not apply to payroll or
employee benefit accounts.

 

SECTION 15.                     Remedies upon Event of Default.  (a) If an Event
of Default shall have occurred and be continuing, the Administrative Agent may
exercise (or cause its sub-agents to exercise) any or all of the remedies
available to it (or to such sub-agents) under the Security Documents.

 

(b)                                 Without limiting the generality of the
foregoing, if an Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise on behalf of the Secured Parties all the
rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Personal
Property Collateral and, in addition, the Administrative Agent may, without
being required to give any notice, except as herein provided or as may be
required by mandatory provisions of law, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Administrative
Agent may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Collateral.  To the maximum extent permitted by
applicable law, any Secured Party may be the purchaser of any or all

 

27

--------------------------------------------------------------------------------


 

of the Collateral at any such sale and (with the consent of the Administrative
Agent, which may be withheld in its discretion) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply all of any part of the Secured Obligations as a credit on account of the
purchase price of any Collateral payable at such sale.  Upon any sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Administrative Agent or such officer or
be answerable in any way for the misapplication thereof.  Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay or appraisal that it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.  The Administrative Agent shall not be obliged to make any
sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  To
the maximum extent permitted by law, each Grantor hereby waives any claim
against any Secured Party arising because the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.  The Administrative Agent may disclaim any warranty, as to title or as
to any other matter, in connection with such sale or other disposition, and its
doing so shall not be considered adversely to affect the commercial
reasonableness of such sale or other disposition.

 

(c)                                  Notice of any such sale or other
disposition shall be given to the relevant Grantor(s) as (and if) required by
Section 18.

 

(d)                                 For the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative Agent
an irrevocable license (exercisable without payment of royalty or other
compensation to the Grantors), to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Administrative Agent may be exercised only upon the occurrence and during
the continuation of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

 

28

--------------------------------------------------------------------------------


 

(e)                                  The foregoing provisions of this
Section shall apply to Real Property Collateral only to the extent permitted by
applicable law and the provisions of any applicable Mortgage.

 

SECTION 16.                     Application of Proceeds.  (a) If an Event of
Default shall have occurred and be continuing, the Administrative Agent may
apply (i) any cash held in the Collateral Accounts and (ii) the proceeds of any
sale or other disposition of all or any part of the Collateral, in the following
order of priorities:

 

first,                        to pay the expenses of such sale or other
disposition, including reasonable compensation to agents of and counsel for the
Administrative Agent, and all expenses, liabilities and advances incurred or
made by the Administrative Agent in connection with the Security Documents, and
any other amounts then due and payable to the Administrative Agent pursuant to
Section 17 or pursuant to Section 9.03 of the Credit Agreement;

 

second,       to pay (i) all Secured Obligations under the Loan Documents
(including without limitation principal of and interest on the Loans and all
other amounts owing thereunder) (or provide for the payment thereof pursuant to
Section 16(b)) and (ii) all Secured Obligations under Secured Hedging
Agreements, in each case pro rata in accordance with their respective amounts,
until payment in full of all such interest and fees shall have been made (or so
provided for); and

 

third,                  to pay to the relevant Grantor, or as a court of
competent jurisdiction may direct, any surplus then remaining from the proceeds
of the Collateral owned by it;

 

provided that Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses first, second and
third only to the extent permitted by the limitation in Section 2(i).  The
Administrative Agent may make such distributions hereunder in cash or in kind
or, on a ratable basis, in any combination thereof.

 

(b)                                 If at any time any portion of any monies
collected or received by the Administrative Agent would, but for the provisions
of this Section 16(b), be payable pursuant to Section 16(a) in respect of a
Contingent Secured Obligation, the Administrative Agent shall not apply any
monies to pay such Contingent Secured Obligation but instead shall request the
holder thereof, at least 10 days before each proposed distribution hereunder, to
notify the Administrative Agent as to the maximum amount of such Contingent
Secured Obligation if then ascertainable (e.g., in the case of a letter of
credit, the maximum amount available for subsequent drawings thereunder).  If
the holder of such Contingent Secured Obligation does not notify the
Administrative Agent of the maximum ascertainable amount thereof at least two
Business Days before such distribution, such holder will not be entitled to
share in such distribution.  If such holder does so notify the Administrative
Agent as to the maximum ascertainable amount thereof, the Administrative Agent
will allocate to such holder a portion of the monies to be distributed in such
distribution, calculated as if such Contingent Secured Obligation

 

29

--------------------------------------------------------------------------------


 

were outstanding in such maximum ascertainable amount.  However, the
Administrative Agent will not apply such portion of such monies to pay such
Contingent Secured Obligation, but instead will hold such monies or invest such
monies in Cash Equivalents.  All such monies and Cash Equivalents and all
proceeds thereof will constitute Collateral hereunder, but will be subject to
distribution in accordance with this Section 16(b) rather than Section 16(a). 
The Administrative Agent will hold all such monies and Cash Equivalents and the
net proceeds thereof in trust until all or part of such Contingent Secured
Obligation becomes a Non-Contingent Secured Obligation, whereupon the
Administrative Agent at the request of the relevant Secured Party will apply the
amount so held in trust to pay such Non-Contingent Secured Obligation; provided
that, if the other Secured Obligations theretofore paid pursuant to the same
clause of Section 16(a) (i.e., clause second or third) were not paid in full,
the Administrative Agent will apply the amount so held in trust to pay the same
percentage of such Non-Contingent Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 16(a).  If (i) the holder of such Contingent Secured Obligation shall
advise the Administrative Agent that no portion thereof remains in the category
of a Contingent Secured Obligation and (ii) the Administrative Agent still holds
any amount held in trust pursuant to this Section 16(b) in respect of such
Contingent Secured Obligation (after paying all amounts payable pursuant to the
preceding sentence with respect to any portions thereof that became
Non-Contingent Secured Obligations), such remaining amount will be applied by
the Administrative Agent in the order of priorities set forth in Section 16(a).

 

(c)                                  In making the payments and allocations
required by this Section, the Administrative Agent may rely upon information
supplied to it pursuant to Section 20(c).  All distributions made by the
Administrative Agent pursuant to this Section shall be final (except in the
event of manifest error) and the Administrative Agent shall have no duty to
inquire as to the application by any Secured Party of any amount distributed to
it.

 

SECTION 17.                     Fees and Expenses; Indemnification.  (a) The
Borrower will forthwith upon demand pay to the Administrative Agent:

 

(i)                       the amount of any taxes that the Administrative Agent
may have been required to pay by reason of the Transaction Liens or to free any
Collateral from any other Lien thereon;

 

(ii)                    the amount of any and all reasonable out-of-pocket
expenses, including transfer taxes and reasonable fees and expenses of counsel
and other experts, that the Administrative Agent may incur in connection with
(x) the administration or enforcement of the Security Documents, including such
expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Administrative Agent of any of its rights or powers under the Security
Documents;

 

(iii)                 the amount of any fees that the Borrower shall have agreed
in writing to pay to the Administrative Agent and that shall have become due and
payable in accordance with such written agreement; and

 

30

--------------------------------------------------------------------------------


 

(iv)                the amount required to indemnify the Administrative Agent
for, or hold it harmless and defend it against, any loss, liability or expense
(including the reasonable fees and expenses of its counsel and any experts or
sub-agents appointed by it hereunder) incurred or suffered by the Administrative
Agent in connection with the Security Documents, except to the extent that such
loss, liability or expense arises from the Administrative Agent’s gross
negligence or willful misconduct or a breach of any duty that the Administrative
Agent has under this Agreement (after giving effect to Sections 19 and 20).

 

(b)                                 If any transfer tax, documentary stamp tax
or other similar tax is payable in connection with any transfer or other
transaction provided for in the Security Documents, the Borrower will pay such
tax and provide any required tax stamps to the Administrative Agent or as
otherwise required by law.

 

(c)                                  The Borrower shall indemnify each of the
Secured Parties that are not Lender Parties, including any counterparties to
Secured Hedging Agreements, to the same extent as it shall indemnify the Lender
Parties pursuant to Section 9.03(b) of the Credit Agreement.

 

SECTION 18.                     Authority to Administer Collateral.  Each
Grantor irrevocably appoints the Administrative Agent its true and lawful
attorney, with full power of substitution, in the name of such Grantor, any
Secured Party or otherwise, for the sole use and benefit of the Secured Parties,
but at the Borrower’s expense, to the extent permitted by law to exercise, at
any time and from time to time while an Event of Default shall have occurred and
be continuing, all or any of the following powers with respect to all or any of
such Grantor’s Collateral:

 

(a)                    to demand, sue for, collect, receive and give acquittance
for any and all monies due or to become due upon or by virtue thereof,

 

(b)                   to obtain and adjust insurance required to be maintained
by such Grantor pursuant to the Credit Agreement;

 

(c)                    to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto,

 

(d)                   to sell, lease, license or otherwise dispose of the same
or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and

 

(e)                    to extend the time of payment of any or all thereof and
to make any allowance or other adjustment with reference thereto;

 

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent will give the relevant
Grantor at least ten days’ prior written notice of the time and place of any
public sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (i)

 

31

--------------------------------------------------------------------------------


 

contain the information specified in UCC Section 9-613, (ii) be Authenticated
and (iii) be sent to the parties required to be notified pursuant to UCC
Section 9-611(c); provided that, if the Administrative Agent fails to comply
with this sentence in any respect, its liability for such failure shall be
limited to the liability (if any) imposed on it as a matter of law under the
UCC.

 

SECTION 19.                     Limitation on Duty in Respect of Collateral. 
Beyond the exercise of reasonable care in the custody and preservation thereof,
the Administrative Agent will have no duty as to any Collateral in its
possession or control or in the possession or control of any sub-agent or bailee
or any income therefrom or as to the preservation of rights against prior
parties or any other rights pertaining thereto.  The Administrative Agent will
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession or control if such Collateral is accorded
treatment substantially equal to that which it accords its own property, and
will not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of any act or omission of any
sub-agent or bailee selected by the Administrative Agent in good faith, except
to the extent that such liability arises from the Administrative Agent’s gross
negligence or willful misconduct.

 

SECTION 20.                     General Provisions Concerning the Administrative
Agent.

 

(a)                                  The provisions of Article 8 of the Credit
Agreement shall inure to the benefit of the Administrative Agent, and shall be
binding upon all Grantors and all Secured Parties, in connection with this
Agreement and the other Security Documents.  Without limiting the generality of
the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether an Event of Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Security
Documents that the Administrative Agent is required in writing to exercise by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02 of the Credit
Agreement), and (iii) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for any failure to disclose, any information relating to any Grantor that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
responsible for the existence, genuineness or value of any Collateral or for the
validity, perfection, priority or enforceability of any Transaction Lien,
whether impaired by operation of law or by reason of any action or omission to
act on its part under the Security Documents. The Administrative Agent shall be
deemed not to have knowledge of any Event of Default unless and until written
notice thereof is given to the Administrative Agent the Borrower or a Secured
Party.

 

(b)                                 Sub-Agents and Related Parties.  The
Administrative Agent may perform any of its duties and exercise any of its
rights and powers through one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any of its duties and
exercise any of its rights and powers through its Related Parties.  The

 

32

--------------------------------------------------------------------------------


 

exculpatory provisions of Section 19 and this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent.

 

(c)                                  Information as to Secured Obligations and
Actions by Secured Parties.  For all purposes of the Security Documents,
including determining the amounts of the Secured Obligations and whether a
Secured Obligation is a Contingent Secured Obligation or not, or whether any
action has been taken under any Secured Agreement, the Administrative Agent will
be entitled to rely on information from (i) its own records for information as
to the Lender Parties, their Secured Obligations and actions taken by them,
(ii) any Secured Party (or any trustee, agent or similar representative thereof)
for information as to its Secured Obligations and actions taken by it, to the
extent that the Administrative Agent has not obtained such information from its
own records, and (iii) the Borrower, to the extent that the Administrative Agent
has not obtained information from the foregoing sources.

 

(d)                                 Refusal to Act.  The Administrative Agent
may refuse to act on any notice, consent, direction or instruction from any
Secured Parties or any agent, trustee or similar representative thereof that, in
the Administrative Agent’s opinion, (i) is contrary to law or the provisions of
any Security Document, (ii) may expose the Administrative Agent to liability
(unless the Administrative Agent shall have been indemnified, to its reasonable
satisfaction, for such liability by the Secured Parties that gave such notice,
consent, direction or instruction) or (iii) is unduly prejudicial to Secured
Parties not joining in such notice, consent, direction or instruction.

 

SECTION 21.                     Termination of Transaction Liens; Release of
Collateral.  (a) The Transaction Liens granted by each Guarantor shall terminate
when its Secured Guarantee is released pursuant to Section 2(c).

 

(b)                                 The Transaction Liens granted by the
Borrower shall terminate when all the Release Conditions are satisfied.

 

(c)                                  At any time before the Transaction Liens
granted by the Borrower terminate, the Administrative Agent may, at the written
request of the Borrower, (i) release any Collateral (but not all or
substantially all the Collateral) with the prior written consent of the Required
Lenders or (ii) release all or substantially all the Collateral with the prior
written consent of all Lenders.

 

(d)                                 Upon any termination of a Transaction Lien
or release of Collateral, the Administrative Agent will, at the expense of the
relevant Grantor, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the termination of such Transaction
Lien or the release of such Collateral, as the case may be.

 

SECTION 22.                     Additional Guarantors and Grantors.  Any
Subsidiary may become a party hereto by signing and delivering to the
Administrative Agent a Security Agreement Supplement, whereupon such Subsidiary,
other than a Foreign Subsidiary, shall become a “Guarantor” and a “Grantor” as
defined herein.

 

33

--------------------------------------------------------------------------------


 

SECTION 23.                     Additional Secured Obligations.  The Borrower
may from time to time designate its obligations under any Permitted Hedging
Agreement as an additional Borrower Secured Obligation for purposes hereof by
delivering to the Administrative Agent a certificate signed by a Financial
Officer that (i) identifies such Hedging Agreement, specifying the name and
address of the other party thereto, the notional principal amount thereof and
the expiration date thereof, (ii) states that the Borrower’s obligations
thereunder are designated as Borrower Secured Obligations for purposes hereof
and (iii) states that such Hedging Agreement is a Permitted Hedging Agreement
under the Credit Agreement.

 

SECTION 24.                     Notices.  Each notice, request or other
communication given to any party hereunder shall be given in accordance with
Section 9.01 of the Credit Agreement, and in the case of any such notice,
request or other communication to a Grantor other than the Borrower, shall be
given to it in care of the Borrower.

 

SECTION 25.                     No Implied Waivers; Remedies Not Exclusive.  No
failure by the Administrative Agent or any Secured Party to exercise, and no
delay in exercising and no course of dealing with respect to, any right or
remedy under any Security Document shall operate as a waiver thereof; nor shall
any single or partial exercise by the Administrative Agent or any Secured Party
of any right or remedy under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right or remedy.  The rights and
remedies specified in the Loan Documents are cumulative and are not exclusive of
any other rights or remedies provided by law.

 

SECTION 26.                     Successors and Assigns.  This Agreement is for
the benefit of the Administrative Agent and the Secured Parties.  If all or any
part of any Secured Party’s interest in any Secured Obligation is assigned or
otherwise transferred, the transferor’s rights hereunder, to the extent
applicable to the obligation so transferred, shall be automatically transferred
with such obligation.  This Agreement shall be binding on the Grantors and their
respective successors and assigns.

 

SECTION 27.                     Amendments and Waivers.  Neither this Agreement
nor any provision hereof may be waived, amended, modified or terminated except
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, with the consent of such Lenders as are required to
consent thereto under Section 9.02 of the Credit Agreement.  No such waiver,
amendment or modification shall be binding upon any Grantor, except with its
written consent.

 

SECTION 28.                     Choice of Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of New York,
except as otherwise required by mandatory provisions of law and except to the
extent that remedies provided by the laws of any jurisdiction other than the
State of New York are governed by the laws of such jurisdiction.

 

SECTION 29.                     Waiver of Jury Trial.  EACH PARTY HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY SECURITY

 

34

--------------------------------------------------------------------------------


 

DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 30.                     Severability.  If any provision of any Security
Document is invalid or unenforceable in any jurisdiction, then, to the fullest
extent permitted by law, (i) the other provisions of the Security Documents
shall remain in full force and effect in such jurisdiction and the Secured
Parties in order to carry out the intentions of the parties thereto as nearly as
may be possible and (ii) the invalidity or unenforceability of such provision in
such jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CLOUD PEAK ENERGY RESOURCES LLC, as Borrower

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

CFO

 

[Signature page to Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ANTELOPE COAL LLC

 

CABALLO ROJO LLC

 

CABALLO ROJO HOLDINGS LLC

 

CLOUD PEAK ENERGY SERVICES COMPANY

 

CLOUD PEAK ENERGY FINANCE CORP.

 

CORDERO MINING LLC

 

CORDERO MINING HOLDINGS LLC

 

KENNECOTT COAL SALES LLC

 

NERCO LLC

 

NERCO COAL LLC

 

NERCO COAL SALES LLC

 

NORTHERN COAL TRANSPORTATION LLC

 

PROSPECT LAND AND DEVELOPMENT LLC

 

RESOURCE DEVELOPMENT LLC

 

SEQUATCHIE VALLEY COAL CORPORATION

 

SPRING CREEK COAL LLC

 

WESTERN MINERALS LLC,

 

as Guarantors

 

 

 

By:

/s/ Colin Marshall

 

 

Name:

Colin Marshall

 

 

Title:

President & CEO

 

[Signature page to Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

/s/ Peter Zippelius

 

 

Name:

Peter Zippelius

 

 

Title:

Vice President

 

[Signature page to Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------